Case 1:17-cr-00630-ER Document 245-8 Filed 03/25/20 Page 1 of 18




            (;+,%,7+
                                                                                                            245061
  75 Valencia Ave Ste 303
                                                                                                             DATES
  Coral Gables, Case
                FL 33134-6162
                       1:17-cr-00630-ER            Document 245-8 Filed 03/25/20 Page 2 of 18
                                                                                 Invoice Date:                      03/21/2020
  Telephone Number: (305) 774-1000         Fax Number:                           Due Date:
                                                                                                           REFERENCE
TO:                                                                              Internal Order #:         245061
                                                                                 Lender Case #:
  Mark S Scott & Lidia Kolesnikova Scott                                         Client File #:            n/a
  600 Coral Way #12                                                              FHA/VA Case #:
                                                                                 Main File # on form:      245061
                                                                                 Other File # on form:
  E-Mail: lidiarealty@gmail.com
  Telephone Number: 786-271-1621           Fax Number: n/a                       Federal Tax ID:           XX-XXXXXXX
  Alternate Number:                                                              Employer ID:




DESCRIPTION
            Lender:    Mark S Scott & Lidia Kolesnikova Scott   Client:  Mark S Scott & Lidia Kolesnikova Scott
Purchaser/Borrower:    Mark S Scott & Lidia Kolesnikova Scott
  Property Address:    600 CORAL WAY
               City:   CORAL GABLES
            County:    MIAMI-DADE                                        State: FL            Zip:   33134
  Legal Description:   SEGOVIA TOWER CONDO UNIT 12 UNDIV 6.5324% INT IN COMMON ELEMENTS



FEES                                                                                                                         AMOUNT
Appraisal Fee                                                                                                                    500.00




                                                                                                   SUBTOTAL                      500.00


PAYMENTS                                                                                                                     AMOUNT
Check #:                  Date:                Description: PAID CASH                                                            500.00
Check #:                  Date:                Description:
Check #:                  Date:                Description:



                                                                                                         SUBTOTAL                  500
Case 1:17-cr-00630-ER Document         245-8
                      MEF Appraisal Group          Filed 03/25/20 Page 3 of 18
                                          (305) 774-1000




                                                                                         Appraisal Report
                                                                                         600 CORAL WAY
                                                                                         CORAL GABLES, FL 33134

                                                                                         MEF Appraisal Group, Inc.
                                                                                         (305) 774-1000
                                                                                         MEFAPPRAISALS.COM


                                                                                         Appraised Value as of:                                           03/21/2020
                                                                                          $                                       1,605,000



                   Style/Design:                      HIGHRISE/AVG                                      Lot Size:                       2.2 Ac
                   Living Area (Sq.Ft.): 3,577                                                          Neighborhood:                   SEGOVIA TOWER
  FEATURES




                   Total Bedrooms:                    4                                                 Total Baths:                    3.1
                   Year Built:                        2004                                              Effective Age:                  0
                   Condition:                         EXCELLENT                                         Date of Report:                 03/23/2020



                   Client:         Mark S Scott & Lidia Kolesnikova Scott
  PREPARED FOR




                   Address:        600 Coral Way #12
                   City:           Coral Gables                                                                        State: FL                    Zip: 33134
                   Phone:          786-271-1621                                                           Fax:        n/a
                   E-mail:         lidiarealty@gmail.com



                                                                                                  Name: Manuel E Fuentes, Cert Res RD4146
  PREPARED BY




                                                                                                   Designation:M. Fuentes, St. Cert.Res.Rea #41
                                                                                                  Certification or License #:                        Cert Res RD4146
                                                                                                  Expiration Date: 11/30/2020                                        ST: FL

                                    Appraiser's Signature                                         E-mail: Mefappraisals@bellsouth.net
  FILING




                   Client File #:          n/a                                                    Appraiser File #:                  245061

                 The value opinion expressed above is only valid in conjunction with the attached appraisal report. This value opinion
                 may be subject to Hypothetical Conditions and/or Extraordinary Assumptions as indicated in the body of the report.
                 A true and complete copy of this Summary Appraisal Report contains 16 pages.


                           Copyright© 2007 by a la mode, inc. This form may be reproduced unmodified without written permission, however, a la mode, inc. must be acknowledged and credited.
                             Form GPCSF LT - "TOTAL" appraisal software by a la mode, inc. - 1-800-ALAMODE                                                                        10/2007
                      Case 1:17-cr-00630-ER Document 245-8 Filed 03/25/20 Page 4 of 18
      DESKTOP VALUATIONSUMMARY APPRAISAL REPORT
                                                                   SUBJECT PROPERTY IDENTIFICATION

Property Address:            600 CORAL WAY                                                                                    City:       CORAL GABLES
   State:      FL                    Zip Code:          33134                                  County:            MIAMI-DADE

Legal Description of Real Property:                      SEGOVIA TOWER CONDO UNIT 12 UNDIV 6.5324% INT IN COMMON ELEMENTS

Tax Assessor's Parcel #:                 03-4117-038-0120                                                         R.E. Taxes: $        25,566                            Tax Year:         2019
   Special Assessments: $                N/A                                                Current Owner of Record:                     Mark S Scott & Lidia Kolesnikova Scott

Occupancy:              Owner               Tenant                Vacant          Current Occupant (if occupied):                        Mark S Scott & Lidia Kolesnikova Scott

Project Type (if applicable):                 Planned Unit Development                           Condominium                       Cooperative
   Home Owners' Association Membership Fees (if applicable):                                $ 2,800                                        per year                per month

Market Area Name:           SEGOVIA TOWER                                                  Map Reference:             54-41-17                             Census Tract:          0061.02

                                                                                          ASSIGNMENT

The purpose of this appraisal is to develop a Current opinion of Market Value (as defined elsewhere in this report).

Property Rights Appraised:                       Fee Simple                   Leasehold                 Leased Fee                    Other (describe)

Intended Use:        THE INTENDED USE TO PROVIDE AN OPINION OF MARKET VALUE OF THE SUBJECT PROPERTY AS DEFINED HEREIN.

Intended User(s) (by name or type):                  Mark S Scott & Lidia Kolesnikova Scott

Client:      Mark S Scott & Lidia Kolesnikova Scott                                 Address:         600 Coral Way #12, Coral Gables, FL 33134
Appraiser:        Manuel E Fuentes, Cert Res RD4146                                 Address:         75 Valencia Ave Ste 303, Coral Gables, FL 33134-6162

                                                                           MARKET AREA DESCRIPTION

Location:                       Urban                  Suburban                 Rural                      Built Up :                           Over 75%                     25-75%                 Under 25%
Growth Rate:                    Rapid                  Stable                   Slow                       Property Values:                     Increasing                   Stable                 Declining
Demand/Supply:                  Shortage               In Balance               Over Supply                Marketing Time:                      Under 3 Mos.                 3-6 Mos.               Over 6 Mos.

Typical One-Unit                              Price: ($)             Low      250,000                             High      3,000,000                         Predominant             1,300,000
  Housing Ranges:
                                              Age: (yrs.)            Low      5                                   High      65                                Predominant             15

Present Land Use:           One-Unit:              98 %         2-4 Unit:                 %         Multi-Unit:                %        Comm'l:                2%                                               %
Change in Land Use:                     Not Likely                 Likely *                 Is Changing *             * To:

Market Area Comments:
    PREDOMINANT FINANCING IS CONVENTIONAL IN SUBJECT'S MARKET AREA. FINANCING OF THE SUBJECT PROPERTY IS
    CONSISTENT WITH MARKET AREA. MARKETING TIME OF THE SUBJECT PROPERTY IS BETWEEN 3 TO 6 MONTHS.




                                           SALE / TRANSFER / LISTING HISTORY OF SUBJECT PROPERTY
My research:               Did           Did not         reveal any prior sales or transfers of the subject property for the three years prior to the Effective Date of this
   appraisal. Data Source(s):            MIAMI-DADE/TAX ROLLS
                                                                   1st Prior Sale / Transfer                             2nd Prior Sale / Transfer                        3nd Prior Sale / Transfer
   Date of Prior Sale / Transfer:
   Price of Prior Sale / Transfer:
   Source(s) of Prior Sale / Transfer Data:
Analysis of sale / transfer history, any current agreements of sale or listing, and listing history (if relevent):
   NOT LISTED FOR THE LAST 12 MONTHS.
   SUBJECT PROPERTY LAST SALE WAS ON 01/12/2015 FOR $1,580,000. A SALE BETWEEN LOUIS G SPELIOS(GRANTOR) AND
   MARK S SCOTT(GRANTEE).
Client:      Mark S Scott & Lidia Kolesnikova S Client File No.:                              n/a                                        Appraiser File No.:              245061
                                                   Copyright© 2007 by a la mode, inc. This form may be reproduced unmodified without written permission, however, a la mode, inc. must be acknowledged and credited.
                                                   Form GPCSF LT - "TOTAL" appraisal software by a la mode, inc. - 1-800-ALAMODE                                                                          10/2007
                        Case 1:17-cr-00630-ER Document 245-8 Filed 03/25/20 Page 5 of 18
       DESKTOP VALUATIONSUMMARY APPRAISAL REPORT
                                                                                  SITE DESCRIPTION

Dimensions:             26,673sf IRREGULAR                                                                                Site Area:                              0.612 Acres

Zoning Classification:             MUR                                              Zoning Description:                    MULTI-FAMILY HIGH DENSITY
Zoning Compliance:                      Legal                     Legal Non-Conforming (Grandfathered)                                      Illegal                    No Zoning Regulations

Deed Restrictions:                 Are Covenants, Conditions, & Restrictions (CC&Rs) applicable?                                            Yes                   No                    Unknown
   Have the documents been reviewed?                            Yes            No             N/A            Ground Rent (if applicable)                  $                              /
   Comments:

Highest & Best Use , as improved, is the:                                  Present use, or                   Other use (explain)



Characteristics:         Topography:          ABOVE STREET LEVEL                                                     Size:                   CONDO
                         Shape:               IRREGULAR                                                              Drainage:               AVERAGE
                         View:                GOLF/PARK                                                              Landscaping:            AVERAGE


Other features:               Inside Lot              Corner Lot               Cul de Sac                Underground Utilities

Utilities:               Public      Other                 Provider/Description                        Off-site Improvements:                            Type                            Public       Private
   Electricity:                                  CITY                                                      Street:                 ASPHALT
   Gas:                                          NONE                                                      Curb/Gutter:            CONCRETE
   Water:                                        CITY                                                      Sidewalk:               CONCRETE
   Sanitary Sewer:                               CITY                                                      Alley:                  NONE

Is the property or the improvements located in a FEMA Special Flood Hazard Area?                                                                  Yes                  No
   FEMA Flood Zone:           AH                                  FEMA Map #                 12086C0457L                                        FEMA Map Date:                  09/11/2009

Site Comments:
    NO ADVERSE CONDITIONS WERE NOTED.




                                                               DESCRIPTION OF THE IMPROVEMENTS
General Description:               # of Units:               14          + Accessory Unit                # of Stories:          16                Design (Style):           HIGHRISE/AVG
   Type:           Detached                Attached                                                  Status:                 Existing                 Proposed                   Under Construction
   Actual Age (years):      16                                    Effective Age (years):             0                                      Year Built:            2004

Exterior Description:
   Foundation:              CONCRETE                                                                 Exterior Walls:                      CONCRETE
   Roof Surface:            CONCRETE                                                                 Gutters & Downspouts:                AVERAGE
   Window Type(s):          CASEMENT/S.H.                                                            Storm / Screens:                     AVERAGE

Heating System:            CNTRL                                                                     Cooling System:                    CENTRAL

Car Storage:               None              Garage                 Carport                Driveway (Surface:                                                      )     Total # of Cars:                3

Livable area above grade contains:                                     8 Rooms,                       4 Bedrooms,                       3.1 Bath(s), and                     3,577 Sq.Ft. of GLA

Describe Additional Features and Improvements:
    SUBJECT PROPERTY IS IN OVERALL GOOD CONDITION. NO INADEQUACIES WERE NOTED. UPGRADES INCLUDE:
    MARBLE FLOORING, UPGRADED KITCHEN, COUNTER TOP, STAINLESS STEEL APPLIANCES CUSTOM MADE HARD WOOD
    CABINETRY, HURRICANE IMPACT WINDOWS AND DOORS, UPGRADED HARD WOOD CLOSED DOORS; UPGRADED
    BATHROOMS; UPGRADED INTERIOR AND EXTERIOR LIGHTING.


Client:      Mark S Scott & Lidia Kolesnikova S Client File No.:                          n/a                                        Appraiser File No.:               245061
                                                Copyright© 2007 by a la mode, inc. This form may be reproduced unmodified without written permission, however, a la mode, inc. must be acknowledged and credited.
                                                 Form GPCSF LT - "TOTAL" appraisal software by a la mode, inc. - 1-800-ALAMODE                                                                         10/2007
                       Case 1:17-cr-00630-ER Document 245-8 Filed 03/25/20 Page 6 of 18
       DESKTOP VALUATIONSUMMARY APPRAISAL REPORT
                                                         SALES COMPARISON APPROACH TO VALUE
For the Sales Comparison Approach, the appraiser selects comparable sales that they consider the best matches to the subject in terms of physical
characteristics, physical proximity, and time of sale. The appraiser then makes adjustments to the known sale price of each comparable sale to account for
differences that are recognized by the market. For example, if the subject has a single bathroom but a comparable has 2, the comparable’s sale price would be
reduced by the attributable value given to the extra bathroom based on the market’s reaction. Likewise, if a comparable sale has a smaller square footage than
the subject, its sale price would be adjusted upward in the same manner. By weighting and reconciling these adjusted sales prices together, an opinion of value
for the subject can be determined.
          FEATURE                    SUBJECT                  COMPARABLE SALE # 1                                COMPARABLE SALE # 2                                 COMPARABLE SALE # 3
Address 600 CORAL WAY                                600 CORAL WAY #2                                    600 CORAL WAY #5                                    718 VALENCIA AVE #505
           CORAL GABLES, FL 33134                    CORAL GABLES, FL 33134                              CORAL GABLES, FL 33134                              CORAL GABLES, FL 33134
Proximity to Subject                                 Less than 0.01 miles                                Less than 0.01 miles           0.21 miles SW
Sale Price                 $                                         $                     950,000                        $   1,390,000                  $                                     1,800,000
Sale Price / GLA           $       1,344.55 /Sq.Ft. $        265.59 /Sq.Ft.                              $ 388.59 /Sq.Ft.               $ 763.36 /Sq.Ft.
Data Source(s)             INSPECTION                MLS#AXXXXXXXX                MLS#AXXXXXXXX                MLS#AXXXXXXXX
 ADJUSTMENT ITEMS             DESCRIPTION              DESCRIPTION +(–) $ Adjust.   DESCRIPTION +(–) $ Adjust.   DESCRIPTION +(–) $ Adjust.
Sales or Financing         SALES/CASH                SALES/CASH                                          SALES/CONV                                          SALES/CASH
Concessions                No Concession             No Concession                                       No Concession                                       No Concession
Date of Sale / Time                                  07/25/2019                                          03/06/2018                                          01/31/2020
Rights Appraised           Fee Simple                Fee Simple                                          Fee Simple                                          Fee Simple
Location                   12 FLOOR                  2 FLOOR                             +100,000 5 FLOOR                                     +70,000 5 FLOOR                                     +70,000
Site                       CONDO                     CONDO                                               CONDO                                               CONDO
View                       GOLF/PARK                 SKY/GARDEN                          +200,000 PTL.GOLF                                  +100,000 SKY/GARDEN                                 +200,000
Design (Style)             HIGHRISE/EXC              HIGHRISE/EXC                                        HIGHRISE/EXC                                        LOWRISE/EXC                                    0
Quality of Construction CBS/ EXC                     CBS/ EXC                                            CBS/ EXC                                            CBS/ EXC
Age                        16                        16                                                  16                                                  3                                  -260,000
Condition                  GOOD                      AVERAGE/GOOD                        +300,000 GOOD                                                       EXCELLENT                          -100,000
Above Grade                Total Bdrms      Baths    Total Bdrms        Baths                            Total Bdrms        Baths                            Total Bdrms       Baths
Room Count                     8      4     3.1          7      3     3.1                 +30,000            7     3     3.1                  +30,000            7     3     3.1                  +30,000
Gross Living Area                     3,577 Sq.Ft.              3,577 Sq.Ft.                         0             3,577 Sq.Ft.                          0             2,358 Sq.Ft.             +121,900
Basement Total Area        0                         0                                                   0                                                   0
Basement Finish Area       0                         0                                                   0                                                   0
Functional Utility         AVERAGE                   AVERAGE                                             AVERAGE                                             AVERAGE
Heating / Cooling          CENTRAL                   CENTRAL                                             CENTRAL                                             CENTRAL
Energy Efficient Items     NONE                      NONE                                                NONE                                                NONE
Garage / Carport           3-C GARAGE                2-C GARAGE                           +20,000 2-C GARAGE                                  +20,000 2-C GARAGE                                  +20,000
Porch / Patio / Deck       BALCONY                   BALCONY                                             BALCONY                                             BALCONY




Net Adjustment (Total)                                         +         –      $          650,000                +         –       $         220,000                 +         –      $            81,900
Adjusted Sale Price
of Comparables                                                                  $       1,600,000                                   $      1,610,000                                   $       1,881,900
Comments on the Sales Comparison Approach:
    COMPARABLES PROVIDED HAVE SIMILAR UTILITY AND COULD BE ALTERNATE CHOICES WITHIN THE SAME MARKET
    SEGMENT. SIX SALES WERE ORIGINALLY CONSIDERED AS POTENTIAL COMPARABLES FOR SUBJECT PROPERTY. IN THE
    APPRAISER'S OPINION , COMPARABLES SELECTED WERE THE BEST AVAILABLE AT THIS TIME AND ARE CONSIDERED TO
    BE GOOD INDICATORS OF VALUE FOR SUBJECT'S MARKET AREA. MOST WEIGHT TO COMPS#1 AND #2 SAME BUILDING.
    PLEASE NOTE THAT THERE ARE NO LISTING NOR PENDING FOR SALE IN SUBJECT'S BUILDING.LIMITED NUMBER OF
    RECENT SALES SIMILAR TO SUBJECT, REQUIRED THE SELECTION OF COMPS#1 OVER SIX MONTHS OLD AND #2 OVER
    ONE YEAR OLD.
                       Appraiser's Indicated Value by the Sales Comparison Approach:                                            $                  1,605,000
Client:      Mark S Scott & Lidia Kolesnikova S Client File No.:                         n/a                                        Appraiser File No.:               245061
                                               Copyright© 2007 by a la mode, inc. This form may be reproduced unmodified without written permission, however, a la mode, inc. must be acknowledged and credited.
                                               Form GPCSF LT - "TOTAL" appraisal software by a la mode, inc. - 1-800-ALAMODE                                                                          10/2007
                        Case 1:17-cr-00630-ER Document 245-8 Filed 03/25/20 Page 7 of 18
        DESKTOP VALUATIONSUMMARY APPRAISAL REPORT
                                                                                       RECONCILIATION
Final Reconciliation of the Approaches to Value:
    HAVING CONSIDERED ALL PRECEDING FACTORS, GREATEST WEIGHT WAS GIVEN TO THE DIRECT SALES COMPARISON
    ANALYSIS WHICH IS CLOSER TO THE THINKING OF THE TYPICAL BUYER.


This      appraisal    is    made              ''as is'';               subject      to    completion        per        plans   and     specifications        on     the     basis      of    a    Hypothetical
Condition       that   the     improvements          have       been      completed;                 subject       to     the   following      repairs      or     alterations     on     the     basis     of    a
Hypothetical      Condition     that     the      repairs     or      alterations      have      been       completed;                subject       to     the     following       required       inspection(s)
based      on    the    Extraordinary     Assumption           that     the     following       condition       or       deficiency     does       not     require      alteration      or      repair:




       This report is also subject to other Hypothetical Conditions or Extraordinary Assumptions as specified elsewhere in this report.

                                                                                          ATTACHMENTS
A true and complete copy of this report contains 16 pages, including all exhibits which are considered an integral part of the
report. This appraisal report may not be properly understood without reference to the information contained in the complete report.
Attached Exhibits:
          Scope of Work                                     Limiting Cond./Certifications                        Narrative Addendum                                    Photograph Addenda
          Sketch Addendum                                   Map Addenda                                          Additional Sales                                      Additional Rentals
          Flood Addendum                                    Hypothetical Conditions                              Extraordinary Assumptions                             Budget Analysis
          Extraordinary Assumptions

                                                                                     OPINION OF VALUE
This Opinion of Value may be subject to other Hypothetical Conditions and / or                                                        Extraordinary Assumptions, if so indicated above.
Based on the degree of inspection of the subject property as indicated below;                                                          the defined Scope of Work for this appraisal
assignment; the attached Statement of Assumptions and Limiting Conditions; and                                                        the attached Appraiser’s Certifications, my (our)
Current Opinion of the Market Value (or value range), as defined elsewhere in this                                                      report, of the real property that is the subject
of this report is: $                  1,605,000                  , as of:                                                                            03/21/2020                       ,
which is both the Inspection Date and the Effective Date of this appraisal.


                                                                                           SIGNATURES

APPRAISER                                                                                                 SUPERVISORY APPRAISER (if required)
                                                                                                          or CO-APPRAISER (if applicable)




                                                                                                          Supervisory or
Appraiser Name:        Manuel E Fuentes, Cert Res RD4146                                                  Co-Appraiser Name:
Company:        MEF Appraisal Group, Inc.                                                                 Company:
Phone: (305) 774-1000                  Fax: N/A                                                           Phone:                                                    Fax:
E-mail:  Mefappraisals@bellsouth.net                                                                      E-mail:
Date of Report (Signature): 03/23/2020                                                                    Date of Report (Signature):
License or Certification #:      Cert Res RD4146                                 State: FL                License or Certification #:                                                             State:
Designation:       M. Fuentes, St. Cert.Res.Rea #4146                                                     Designation:
Expiration Date of License or Certification:         11/30/2020                                           Expiration Date of License or Certification:
Inspection of Subject:           Interior & Exterior       Exterior Only                    None          Inspection of Subject:                Interior & Exterior              Exterior Only             None
Date of Inspection:         03/21/2020                                                                    Date of Inspection:

Client:      Mark S Scott & Lidia Kolesnikova S Client File No.:                              n/a                                        Appraiser File No.:               245061
                                                    Copyright© 2007 by a la mode, inc. This form may be reproduced unmodified without written permission, however, a la mode, inc. must be acknowledged and credited.
                                                    Form GPCSF LT - "TOTAL" appraisal software by a la mode, inc. - 1-800-ALAMODE                                                                          10/2007
                       Case 1:17-cr-00630-ER Document 245-8 Filed 03/25/20 Page 8 of 18
                                           ADDITIONAL COMPARABLE SALES
                                                       SALES COMPARISON APPROACH TO VALUE
          FEATURE                  SUBJECT                  COMPARABLE SALE # 4                               COMPARABLE SALE # 5                                COMPARABLE SALE # 6
Address 600 CORAL WAY                              718 VALENCIA AVE #301
           CORAL GABLES, FL 33134                  CORAL GABLES, FL 33134
Proximity to Subject                               0.21 miles SW
Sale Price               $                                                    $       1,650,000                                   $                                                  $
Sale Price / GLA         $       1,344.55 /Sq.Ft. $        699.75 /Sq.Ft.                              $                /Sq.Ft.                           $                /Sq.Ft.
Data Source(s)           INSPECTION                MLS#AXXXXXXXX
 ADJUSTMENT ITEMS           DESCRIPTION              DESCRIPTION +(–) $ Adjust.                            DESCRIPTION                +(–) $ Adjust.           DESCRIPTION               +(–) $ Adjust.
Sales or Financing       SALES/CASH                PENDING                             -100,000
Concessions              No Concession
Date of Sale / Time                                02/03/2020
Rights Appraised         Fee Simple                Fee Simple
Location                 12 FLOOR                  3 FLOOR                              +90,000
Site                     CONDO                     CONDO
View                     GOLF/PARK                 SKY/GARDEN                          +200,000
Design (Style)           HIGHRISE/EXC              LOWRISE/EXC                                     0
Quality of Construction CBS/ EXC                   CBS/ EXC
Age                      16                        3                                   -260,000
Condition                GOOD                      EXCELLENT                           -100,000
Above Grade               Total Bdrms     Baths    Total Bdrms        Baths                            Total Bdrms        Baths                           Total Bdrms        Baths
Room Count                   8      4     3.1          7      3     3.1                 +30,000
Gross Living Area                   3,577 Sq.Ft.              2,358 Sq.Ft.             +121,900                            Sq.Ft.                                              Sq.Ft.
Basement Total Area      0                         0
Basement Finish Area     0                         0
Functional Utility       AVERAGE                   AVERAGE
Heating / Cooling        CENTRAL                   CENTRAL
Energy Efficient Items   NONE                      NONE
Garage / Carport         3-C GARAGE                2-C GARAGE                           +20,000
Porch / Patio / Deck     BALCONY                   BALCONY




Net Adjustment (Total)                                       +         –      $              1,900              +         –       $                                 +         –      $
Adjusted Sale Price
of Comparables                                                                $       1,651,900                                   $                                                  $
Comments:                 PLEASE NOTE THAT COMPS#4 IS PENDING FROM A SIMILAR COMPETITIVE PROJECT.




Client:      Mark S Scott & Lidia Kolesnikova S Client File No.:                       n/a                                        Appraiser File No.:               245061
                                             Copyright© 2007 by a la mode, inc. This form may be reproduced unmodified without written permission, however, a la mode, inc. must be acknowledged and credited.
                                           Form GPCSF LT.(AC) - "TOTAL" appraisal software by a la mode, inc. - 1-800-ALAMODE                                                                       10/2007
                     Case 1:17-cr-00630-ER Document 245-8 Filed 03/25/20 Page 9 of 18
                                                                       License
Borrower           Mark S Scott & Lidia Kolesnikova Scott
Property Address   600 CORAL WAY
City               CORAL GABLES                                  County MIAMI-DADE                             State FL   Zip Code 33134
Lender/Client      Mark S Scott & Lidia Kolesnikova Scott




                                       Form MAP LT.PLAT - "TOTAL" appraisal software by a la mode, inc. - 1-800-ALAMODE
                     Case 1:17-cr-00630-ER Document 245-8 Filed 03/25/20 Page 10 of 18
                                                            Subject Photo Page
Borrower           Mark S Scott & Lidia Kolesnikova Scott
Property Address   600 CORAL WAY
City               CORAL GABLES                                  County MIAMI-DADE                             State FL         Zip Code 33134
Lender/Client      Mark S Scott & Lidia Kolesnikova Scott
                                                                                                                            Subject Front
                                                                                                         600 CORAL WAY
                                                                                                         Sales Price
                                                                                                         Gross Living Area 3,577
                                                                                                         Total Rooms       8
                                                                                                         Total Bedrooms    4
                                                                                                         Total Bathrooms   3.1
                                                                                                         Location          12 FLOOR
                                                                                                         View              GOLF/PARK
                                                                                                         Site              CONDO
                                                                                                         Quality           CBS/ EXC
                                                                                                         Age               16




                                                                                                                            Subject Rear




                                                                                                                            Subject Street




                                     Form LPICPIX.DSS LTR - "TOTAL" appraisal software by a la mode, inc. - 1-800-ALAMODE
Case 1:17-cr-00630-ER Document 245-8 Filed 03/25/20 Page 11 of 18




        Foyer                                      Bedroom




      Bedroom                                      Laundry
Case 1:17-cr-00630-ER Document 245-8 Filed 03/25/20 Page 12 of 18




     Master Bath                                   Bedroom




     Master Bath                                 Living Room
Case 1:17-cr-00630-ER Document 245-8 Filed 03/25/20 Page 13 of 18




       Kitchen                                     Kitchen




    Family Room                                      Bath
Case 1:17-cr-00630-ER Document 245-8 Filed 03/25/20 Page 14 of 18




        View                                        View




     POOL AREA                                   POOL AREA
                     Case 1:17-cr-00630-ER Document 245-8 Filed 03/25/20 Page 15 of 18
                                                        Comparable Photo Page
Borrower           Mark S Scott & Lidia Kolesnikova Scott
Property Address   600 CORAL WAY
City               CORAL GABLES                                  County MIAMI-DADE                             State FL      Zip Code 33134
Lender/Client      Mark S Scott & Lidia Kolesnikova Scott
                                                                                                                        Comparable 1
                                                                                                         600 CORAL WAY #2
                                                                                                         Prox. to Subject  Less than 0.01 miles
                                                                                                         Sale Price        950,000
                                                                                                         Gross Living Area 3,577
                                                                                                         Total Rooms       7
                                                                                                         Total Bedrooms    3
                                                                                                         Total Bathrooms   3.1
                                                                                                         Location          2 FLOOR
                                                                                                         View              SKY/GARDEN
                                                                                                         Site              CONDO
                                                                                                         Quality           CBS/ EXC
                                                                                                         Age               16




                                                                                                                        Comparable 2
                                                                                                         600 CORAL WAY #5
                                                                                                         Prox. to Subject  Less than 0.01 miles
                                                                                                         Sale Price        1,390,000
                                                                                                         Gross Living Area 3,577
                                                                                                         Total Rooms       7
                                                                                                         Total Bedrooms    3
                                                                                                         Total Bathrooms   3.1
                                                                                                         Location          5 FLOOR
                                                                                                         View              PTL.GOLF
                                                                                                         Site              CONDO
                                                                                                         Quality           CBS/ EXC
                                                                                                         Age               16




                                                                                                                        Comparable 3
                                                                                                         718 VALENCIA AVE #505
                                                                                                         Prox. to Subject  0.21 miles SW
                                                                                                         Sale Price        1,800,000
                                                                                                         Gross Living Area 2,358
                                                                                                         Total Rooms       7
                                                                                                         Total Bedrooms    3
                                                                                                         Total Bathrooms   3.1
                                                                                                         Location          5 FLOOR
                                                                                                         View              SKY/GARDEN
                                                                                                         Site              CONDO
                                                                                                         Quality           CBS/ EXC
                                                                                                         Age               3




                                     Form LPICPIX.DS% LTR - "TOTAL" appraisal software by a la mode, inc. - 1-800-ALAMODE
                     Case 1:17-cr-00630-ER Document 245-8 Filed 03/25/20 Page 16 of 18
                                                        Comparable Photo Page
Borrower           Mark S Scott & Lidia Kolesnikova Scott
Property Address   600 CORAL WAY
City               CORAL GABLES                                  County MIAMI-DADE                             State FL     Zip Code 33134
Lender/Client      Mark S Scott & Lidia Kolesnikova Scott
                                                                                                                        Comparable 4
                                                                                                         718 VALENCIA AVE #301
                                                                                                         Prox. to Subject  0.21 miles SW
                                                                                                         Sale Price        1,650,000
                                                                                                         Gross Living Area 2,358
                                                                                                         Total Rooms       7
                                                                                                         Total Bedrooms    3
                                                                                                         Total Bathrooms   3.1
                                                                                                         Location          3 FLOOR
                                                                                                         View              SKY/GARDEN
                                                                                                         Site              CONDO
                                                                                                         Quality           CBS/ EXC
                                                                                                         Age               3




                                     Form LPICPIX.DS% LTR - "TOTAL" appraisal software by a la mode, inc. - 1-800-ALAMODE
                     Case 1:17-cr-00630-ER Document 245-8 Filed 03/25/20 Page 17 of 18
                                                                Building Sketch
Borrower           Mark S Scott & Lidia Kolesnikova Scott
Property Address   600 CORAL WAY
City               CORAL GABLES                                   County MIAMI-DADE                             State FL   Zip Code 33134
Lender/Client      Mark S Scott & Lidia Kolesnikova Scott




                                        Form SKT.BLDSKI - "TOTAL" appraisal software by a la mode, inc. - 1-800-ALAMODE
                     Case 1:17-cr-00630-ER Document 245-8 Filed 03/25/20 Page 18 of 18
                                                                 Location Map
Borrower           Mark S Scott & Lidia Kolesnikova Scott
Property Address   600 CORAL WAY
City               CORAL GABLES                                  County MIAMI-DADE                             State FL   Zip Code 33134
Lender/Client      Mark S Scott & Lidia Kolesnikova Scott




                                       Form MAP LT.LOC - "TOTAL" appraisal software by a la mode, inc. - 1-800-ALAMODE
